DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, 23-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (US 9,790,010 hereinafter “Dietrich”) in view of Oxygen Barrier properties of polypropylene/polyamide 6 blends (Hosti-Miettinen et al., hereinafter “Hosti-Miettinen) in view of Carespodi et al. (US 2006/0141241, hereinafter “Carespodi”). 
In regard to claims 16 and 30, Dietrich discloses a composite film for closing a container by sealing the composite film against a circumferential sealing surface of a container or of a cap ring to be connected to the container (abstract). The film having a support layer made of a metal film and a sealing layer connected to the metal film (abstract). The sealing layer comprising a coextruded layer with a cohesively breaking intermediate layer and adhesion promoter layers 
Dietrich is silent with regard to the intermediate tie layer bonding the outer support layer to the inner multilayer membrane.
Carespodi discloses a peelable multi-layered structure that includes a structural layer and peelable breakaway layer [abstract]. The multi-layered structure may be sealed or otherwise adhered to, a substrate [0037]. The multilayer structure comprises a layer adhering the breakaway layer to the structural layer [0061]. Thus, an intermediate tie layer bonding the outer support layer to the inner layer. 
Dietrich and Carespodi both disclose a composite film for closing a container by sealing the composite film against the sealing surface of a container. The composite films both comprise a substrate layer and an inner multilayer structure. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the intermediate adhesive tie layer of Carespodi to adhere the support layer and the coextruded layer of Dietrich motivated by the expectation of forming a composite film that has enhanced adhesion properties between the support layer and the coextruded layer. 
Dietrich is silent with regard to the intermediate layer comprising hygroscopic polyamide. The examiner would like to note that it is inherent that polyamide is hygroscopic.

Dietrich and Hosti-Miettinen both disclose the use of polypropylene in a coextruded layer. Thus, it would have been obvious to one of ordinary skill in the art to utilize polyamide 6 of Hosti-Miettinen in the intermediate polypropylene layer composition of Dietrich motivated by the expectation of forming a composite film with improved oxygen barrier properties.
Dietrich is silent with regards to the inner multilayer membrane further comprising a backbone layer comprising polypropylene.
Carespodi discloses that additional layers that may be positioned between the breakaway layer and the substrate, or between the breakaway layer and the structural layer [0061]. These layers include film layers or sealant layers [0061]. Additional film layers include polypropylene [0043].
Dietrich and Carespodi both disclose a composite film for closing a container by sealing the composite film against the sealing surface of a container. The composite films both comprise a substrate layer and an inner multilayer structure. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the additional film layer comprising polypropylene as disclosed in Carespodi as a backbone layer in the coextruded layer of Dietrich motivated by the expectation of forming a composite film that has enhanced mechanical properties, such as strength.
In regard to claim 18, Dietrich is silent with regard to the inner multilayer membrane further comprising a cohesively breakable peeling layer comprising polypropylene, polyethylene, and talc and an innermost sealing layer comprising a random copolymer grafted with maleic 
Carespodi discloses a cohesively breakable peeling layer that comprises a polymer blend [0040]. The polymer blend comprises a first polymer and a second polymer [0041]. At least one of the polymers comprises polyethylene homopolymer and the other comprises polypropylene homopolymer [0044]. The blend comprises a filler such as talc [0045]. Additional layers may be added between the breakaway layer and the structural layer, such as an additional bonding layer [0061]. The tie layer may include a random copolymer grafted with maleic anhydride [0058]. 
Dietrich and Carespodi both disclose a composite film for closing a container by sealing the composite film against the sealing surface of a container. The composite films both comprise a substrate layer and an inner multilayer structure. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the peelable film layer and an additional tie layer as disclosed in Carespodi wherein the tie layer is located between the backbone layer and the intermediate layer and the tie layer is located between the intermediate layer and the cohesively breakable peeling layer motivated by the expectation of forming a lidding material with a defined peel strength and a peel force that may be applied by the average user or consumer of the product [0006].
In regard to claim 19, modified Dietrich discloses that the tie layer may include a random copolymer grafted with maleic anhydride [0058].This encompasses a copolymer that comprises monomers of propylene, ethylene, butylene, wherein the ethylene and butylene content together is less than 10 percent weight of the copolymer. 
In regard to claim 20, modified Dietrich discloses that the amount of talc in the peeling layer is between 5% to about 20% by weight [Carespodi 0056].

In regard to claim 23, Dietrich discloses that the maleic anhydride grafted polypropylene of each of the tie layers is a homopolymeric polypropylene (col. 2 lines 1-4).
In regard to claim 24, modified Dietrich discloses that the intermediate tie layer comprises maleic anhydride grafted polypropylene [Carespodi 0097].
In regard to claim 25, modified Dietrich discloses that the intermediate tie layer comprises an adhesive [Carespodi 0097].
In regard to claim 26, Dietrich discloses that the metal support layer is an aluminum film has a thickness of 20 to 160 µm (col. 2 lines 16-21). 
In regard to claim 27, modified Dietrich discloses that the backbone layer has a thickness of 1.27µm to 12.7µm [Carespodi 0098].
In regard to claim 28, Dietrich discloses that the intermediate layer has a thickness of 5 µm to 60 µm (col. 5 lines 27-28).
In regard to claim 29, modified Dietrich discloses that the backbone layer has a thickness of 1.27µm to 12.7µm [Carespodi 0098].
In regard to claim 32, Dietrich discloses that the maleic anhydride grafted polypropylene of each of the tie layers is a homopolymeric polypropylene (col. 2 lines 1-4).
In regard to claim 33, Dietrich discloses that the metal support layer is an aluminum film has a thickness of 20 to 160 µm (col. 2 lines 16-21).

Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (US 9,790,010 hereinafter “Dietrich”) in view of Oxygen Barrier properties of .
In regard to claims 22 and 31, modified Dietrich disclose a composite film that comprises an intermediate layer that is a blend of polypropylene and hygroscopic polyamide as previously discussed.
Modified Dietrich is silent with regard to the partially crystalline polyamide being polyamide 6,6 or polyamide 66,6.
Rusu discloses polymer blends of PA66 with polypropylene (pg. 209). The blend of PA/PP have advantages such as low moisture absorption, low mould shrinkage, stiffness, impact and heat resistance (pg. 210). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute PA66 of Rusu with the PA6 of modified Dietrich motivated by the expectation of forming an intermediate layer with good processability, dimensional stability, low density, and improved heat ageing (Rusu pg. 210).

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
The applicant argues that while the secondary reference, Carespodi, does disclose that additional layers can be added to the multilayer structure, it does not specify nor suggest that the additional layer should comprise polypropylene. 
22 as suggested by paragraph 0061 [0120]. The additional film layer is polypropylene [0120]. Thus, Carespodi disclose discloses that the multilayer structure that comprises a structural layer, an adhesive layer, and a breakaway layer may also include an additional backbone layer comprising polypropylene that provides enhanced mechanical properties, such as strength.
The applicant argues that Carespodi does not disclose that the innermost sealing layer comprises a random copolymer grafted with maleic anhydride.
In response, the examiner, respectfully, disagrees. Carespodi discloses that the breakaway layer may also including additional polymers that comprise a component for adhering the breakaway layer to the structural layer [0071]. The component includes a polymer that contains an acid functionality such as maleic acid anhydride grafted olefin polymer or a MAA copolymer [0071]. Thus, Carespodi does disclose that the innermost sealing layer comprises a random copolymer grafted with maleic anhydride. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782